 



Exhibit 10.1

VOTING AGREEMENT

     This Voting Agreement (this “Agreement”) is dated as of April 3, 2005, by
and among Petrohawk Energy Corporation (“Petrohawk Energy Corporation” or
“Petrohawk”), Mission Resources Corporation, a Delaware corporation (“Mission”)
and Harbert Distressed Investment Master Fund, Ltd., an exempt company organized
in the Cayman Islands (the “Stockholder”).

     WHEREAS, Stockholder desires that Petrohawk, Petrohawk Acquisition
Corporation, a Delaware corporation and wholly-owned subsidiary of Petrohawk
(“Purchaser”), and Mission, enter into the Agreement and Plan of Merger dated
the date hereof (the “Merger Agreement”); undefined capitalized terms herein are
defined in the Merger Agreement) providing for the merger of Mission with and
into Purchaser (the “Merger”) upon the terms and subject to the conditions set
forth in the Merger Agreement;

     WHEREAS, Stockholder is executing this Agreement as an inducement to
Petrohawk to enter into and execute the Merger Agreement (and this Agreement
shall not be effective until the parties to the Merger Agreement execute the
Merger Agreement); and

     WHEREAS, the Board of Directors of Mission has adopted such resolutions as
are necessary so that the provisions of Section 203 of the DGCL are inapplicable
to the execution and performance of this Agreement;

     NOW, THEREFORE, in consideration of the execution and delivery by Petrohawk
of the Merger Agreement and the mutual covenants, conditions and agreements
contained herein and therein, the parties agree as follows:

     1. Representations and Warranties.

     (a) Stockholder represents and warrants to Petrohawk as follows:

     (i) Stockholder is the record and beneficial owner of that number of shares
of capital stock of Mission set forth opposite its name on Schedule A (together
with any other shares of other capital stock of Mission acquired after the date
hereof including through the exercise of any stock options, warrants or similar
instruments) being collectively referred to herein as the “Subject Shares”) and
the other securities exercisable or exchangeable for such capital stock listed
on Schedule A (the “Other Securities” and, together with the Subject Shares, the
“Covered Securities”).1 Stockholder has the sole right to vote and Transfer (as
defined herein) the Covered Securities set forth opposite its name on
Schedule A, and none of such Covered Securities is subject to any voting trust
or other agreement, arrangement or restriction with respect to the voting or the
Transfer of the Subject Shares, except (A) as provided by this Agreement (it
being understood that any pledge of the Pledged Shares (as defined below) shall
not be a breach of this representation) and (B) those arising under applicable
securities laws. Stockholder has all requisite power and authority to enter into
this Agreement and to perform its obligations hereunder. Stockholder is duly
organized,



--------------------------------------------------------------------------------

1   Covered Securities do not include shares held by Alpha US Sub Fund VI, LLC,
a separately managed account which as of the date hereof owns approximately
81,395 shares of capital stock of Mission.

 



--------------------------------------------------------------------------------



 



validly existing and in good standing under the laws of its jurisdiction of
organization. The execution and delivery of this Agreement by Stockholder and
the performance by Stockholder of its obligations hereunder have been duly
authorized by all necessary action on the part of Stockholder. This Agreement
has been duly executed and delivered by, and constitutes a valid and binding
agreement of, Stockholder, enforceable against Stockholder in accordance with
its terms, except as enforcement may be limited by or subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors and of general principles of equity.

     (ii) Neither the execution and delivery of this Agreement nor the
performance by Stockholder of its obligations hereunder will result in a
violation of, or a default under, or conflict with, (A) any provision of its
certificate of incorporation, bylaws, partnership agreement, limited liability
company agreement or similar organizational documents, (B) any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind
(other than as may relate to the Pledged Shares but subject to the proviso set
forth in (iv) below) to which Stockholder is a party or bound or to which the
Covered Securities are subject, except, in the case of clause (B), as would not
prevent, delay or otherwise materially impair Stockholder’s ability to perform
its obligations hereunder. Execution, delivery and performance of this Agreement
by Stockholder will not violate, or require any consent, approval or notice
under, any provision of any judgment, order, decree, statute, law, rule or
regulation applicable to Stockholder or the Covered Securities, except (x) for
any reports under Sections 13(d) of the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated hereby or
(y) as would not reasonably be expected to prevent, delay or otherwise
materially impair Stockholder’s ability to perform its obligations hereunder.

     (iii) [Intentionally omitted]

     (iv) The Covered Securities and the certificates representing such Covered
Securities are held by Stockholder, or by a nominee or custodian for the benefit
of Stockholder, free and clear of all liens, claims, security interests,
proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever, except for (A) any such encumbrances arising
hereunder, or (B) any such encumbrances arising pursuant to the pledge of any
Covered Securities by Stockholder to a financial institution or a brokerage firm
(the “Pledged Shares”); provided, however, that Stockholder represents that any
such arrangement regarding such Pledged Shares shall not prevent, delay or
otherwise materially impair Stockholder’s ability to execute and deliver this
Agreement or perform its obligations hereunder and Stockholder shall use its
reasonable efforts to obtain an acknowledgment by the pledgee of the terms of
this Agreement and such pledgee’s agreement to vote the Pledged Shares (if and
to the extent the voting power of the Pledged Shares is being or to be exercised
by pledgee) in accordance with Section 2.

     (v) No broker, investment banker, financial advisor or other person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission based upon arrangements made by or on behalf of Stockholder in
connection with its entering into this Agreement. Stockholder shall have no
obligation or liability of any kind with

2



--------------------------------------------------------------------------------



 



respect to any fee, commission or other amount of any kind incurred or payable
by or on behalf of Petrohawk or Mission in connection with the Merger.

     (vi) Stockholder understands and acknowledges that Petrohawk is entering
into the Merger Agreement in reliance upon Stockholder’s execution and delivery
of this Agreement. Mission and Petrohawk understand and acknowledge that
Stockholder is entering into this Agreement in reliance upon Petrohawk’s and
Mission’s execution and delivery of the Merger Agreement and intended
consummation of the Merger.

     (b) Petrohawk represents and warrants to Stockholder and Mission that:

     (i) The execution and delivery of this Agreement and the Merger Agreement
(the “Transaction Documents”) by Petrohawk and the performance by Petrohawk of
its obligations thereunder and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of
Petrohawk. Each of the Transaction Documents has been duly executed and
delivered by, and constitutes a valid and binding agreement of, Petrohawk,
enforceable against Petrohawk in accordance with its terms, except as
enforcement may be limited by or subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and other laws relating to or affecting
the rights of creditors and of general principles of equity.

     (ii) Neither the execution and delivery of the Transaction Documents nor
the performance by Petrohawk of its obligations thereunder will result in a
violation of, or a default under, or conflict with, (A) any provision of its
certificate of incorporation, bylaws, partnership agreement, limited liability
company agreement or similar organizational documents, (B) any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which Petrohawk is a party or bound, except, in the case of clause (B), as would
not prevent, delay or otherwise materially impair Petrohawk’s ability to perform
its obligations thereunder or consummate the Merger. Execution, delivery and
performance of the Transaction Documents by Petrohawk will not violate, or
require any consent, approval or notice under, any provision of any judgment,
order, decree, statute, law, rule or regulation applicable to Petrohawk or the
Covered Securities, except (x) for any reports under Sections 13(d) of the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated hereby or (y) as would not reasonably be expected to
prevent, delay or otherwise materially impair Petrohawks’s ability to perform
its obligations thereunder or consummate the Merger.

     (iii) There is no action, claim, suit, demand, hearing, notice of violation
or deficiency, or proceeding (including any investigation or partial proceeding,
such as a deposition), domestic or foreign, pending, or to the knowledge of
Petrohawk threatened, that could prevent the consummation of, materially impair
or materially delay the Merger or any of the transactions contemplated hereby.

     (c) Mission represents and warrants to Stockholder and Petrohawk that:

     (i) The execution and delivery of the Transaction Documents by Mission and
the performance by Mission of its obligations thereunder and consummation of the

3



--------------------------------------------------------------------------------



 



transactions contemplated thereby have been duly authorized by all necessary
action on the part of Mission. Each of the Transaction Documents has been duly
executed and delivered by, and constitutes a valid and binding agreement of,
Mission, enforceable against Mission in accordance with its terms, except as
enforcement may be limited by or subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and other laws relating to or affecting
the rights of creditors and of general principles of equity.

     (ii) Neither the execution and delivery of the Transaction Documents nor
the performance by Mission of its obligations thereunder will result in a
violation of, or a default under, or conflict with, (A) any provision of its
certificate of incorporation, bylaws, partnership agreement, limited liability
company agreement or similar organizational documents, (B) any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which Mission is a party or bound, except, in the case of clause (B), as would
not prevent, delay or otherwise materially impair Mission’s ability to perform
its obligations thereunder or consummate the Merger. Execution, delivery and
performance of the Transaction Documents by Mission will not violate, or require
any consent, approval or notice under, any provision of any judgment, order,
decree, statute, law, rule or regulation applicable to Mission or the Covered
Securities, except (x) for any reports under Sections 13(d) of the Exchange Act
as may be required in connection with this Agreement and the transactions
contemplated hereby or (y) as would not reasonably be expected to prevent, delay
or otherwise materially impair Mission’s ability to perform its obligations
thereunder or consummate the Merger.

     (iii) There is no action, claim, suit, demand, hearing, notice of violation
or deficiency, or proceeding (including any investigation or partial proceeding,
such as a deposition), domestic or foreign, pending, or to the knowledge of
Mission threatened, that could prevent the consummation of, materially impair or
materially delay the Merger or any of the transactions contemplated hereby.

     (d) Petrohawk and Mission each represent and warrant to Stockholder that:

     (i) Other than the voting agreements of even date herewith between
Petrohawk, Mission and Guggenheim Capital, LLC and Stellar Funding, Ltd (the
“Other Support Agreement”) and the Purchase and Sale Agreements dated
December 17, 2003, February 25, 2004 and March 15, 2004 between Mission,
Stockholder and others, which agreements are publicly filed, it is not a party
to any agreement or understanding with any stockholder with respect to shares of
capital stock of Mission.

     (ii) Except with respect to provisions relating to the Stellar Arrangements
(as defined in the Voting Agreement of even date herewith with Guggenheim
Capital, LLC and Stellar Funding, Ltd.), the Other Support Agreement contains
terms and conditions substantially the same as and no more or less favorable to
any other stockholder party thereto than those contained in this Agreement.

4



--------------------------------------------------------------------------------



 



     (iii) Entering into this Agreement and the Other Support Agreements shall
not result in any adverse consequence to the Stockholder under Mission’s rights
plan, Section 203 of the DGCL, or any similar protective provisions of the DGCL.

     (iv) The Other Support Agreement is the only other voting agreement which
Petrohawk and Mission are entering into with respect to the Merger, and
Petrohawk and Mission will not enter into any other voting agreements regarding
the Merger.

     (v) To our knowledge, no filings of any kind (other than a Schedule 13D
under the Exchange Act reflecting this Agreement and any such Other Support
Agreement) shall be required to be filed by Stockholder or any such other
stockholders in connection with the entering into this Agreement or the Other
Support Agreement or the consummation of the Merger, including without
limitation any Section 16 filings under the Exchange Act.

     (e) Mission hereby agrees with Stockholder that:

     (i) Mission hereby waives the provisions of Section 7.2 of that certain
Purchase and Sale Agreement dated as of March 15, 2004, by and between
Stockholder and Mission (“March 15 PSA”), with respect to the Excess Voting
Securities (as that term is defined in the March 15 PSA); provided, however,
that such waiver shall only be effective during the Term and only with respect
to the matters described in Section 2. Stockholder and Mission agree and
acknowledge that notwithstanding the provisions of Section 7.2 of the March 15
PSA, Stockholder shall vote all of its Subject Shares (including the Excess
Voting Securities) in accordance with the provisions of this Agreement including
but not limited to Section 2 hereof; provided, however, that such ability to
vote all of the Subject Shares notwithstanding the provisions of Section 7.2 of
the March 15 PSA shall only be effective during the Term and only with respect
to the matters described in Section 2.

     2. Voting Agreements. During the Term (as defined below) of this Agreement,
at any meeting of stockholders of Mission or at any adjournment thereof or in
any other circumstances upon which a vote, consent or other approval (including
by written consent) relating to the Merger is sought, Stockholder shall,
including by executing a written consent solicitation if requested by Petrohawk,
vote (or cause to be voted) the Subject Shares: (a) in favor of the Merger, the
adoption by Mission of the Merger Agreement and the approval of the terms
thereof and (b) against any transaction, agreement, matter or other Acquisition
Proposal that would reasonably be expected to impede, interfere with, delay,
postpone or attempt to discourage the Merger and the Merger Agreement.

     3. Irrevocable Proxy. Stockholder hereby appoints Petrohawk as its proxy to
vote all of Stockholder’s Subject Shares at any meeting of stockholders of
Mission (including any adjournments and postponements thereof) on the matters
described in Section 2, and to execute and deliver any written consents to
fulfill such Stockholder’s obligations under this Agreement. This proxy is
coupled with an interest and is irrevocable until the end of the Term, at which
time it shall terminate.

5



--------------------------------------------------------------------------------



 



     4. Revocation of Other Proxies. To the extent inconsistent with the other
provisions of this Agreement or the Merger Agreement, Stockholder hereby revokes
any and all previous proxies with respect to Stockholder’s Subject Shares.

     5. Other Covenants. Stockholder agrees with, and covenants to, Petrohawk
during the Term of this Agreement as follows:



  (a)   Stockholder shall not after the date hereof (i) sell, transfer, pledge,
assign or otherwise dispose of (including by gift) (collectively, “Transfer”),
or consent to any Transfer of, any Covered Securities or any interest therein,
except pursuant to the Merger, (ii) enter into any contract, option or other
agreement with respect to any Transfer of any or all of the Covered Securities
or any interest therein, (iii) grant any proxy, power-of-attorney or other
authorization in or with respect to the Subject Shares or (iv) deposit the
Subject Shares into a voting trust or enter into a voting agreement or voting
arrangement with respect to the Subject Shares; provided, that Stockholder may
Transfer any of the Covered Securities to an affiliate of Stockholder (provided
such affiliates evidences in a writing reasonably satisfactory to the other
parties hereto such affiliate’s agreement to the terms hereof) or any other
person or entity who is on the date hereof or hereafter becomes a party to a
similar agreement; provided, further, that the restrictions in this Section 5
shall not be deemed violated by any Transfer of Covered Securities pursuant to a
cashless exercise of stock options or warrants; and provided, further, that a
pledge of Pledged Shares made in accordance with Section 1(a)(iv) shall not be
deemed to be a violation of the restrictions in this Section 5.     (b)  
Stockholder hereby waives any rights of appraisal, or rights to dissent from the
Merger, that such Stockholder may have.

     6. Additional Covenants. During the Term of this Agreement Stockholder
shall not exercise any of the Other Securities other than as contemplated by
Section 1.8 of the Merger Agreement.

     7. Certain Events. This Agreement and the obligations hereunder shall,
during the Term hereof, attach to Stockholder’s Covered Securities and shall be
binding upon any Person to which legal or beneficial ownership of such Shares
shall pass, whether by operation of law or otherwise, including Stockholder’s
administrators or successors. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of Mission affecting the Covered Securities or the acquisition of
additional shares of Covered Securities or other voting securities of Mission by
Stockholder, the number of Covered Securities listed on Schedule A beside the
name of Stockholder shall be adjusted appropriately and this Agreement and the
obligations hereunder shall attach to any additional Covered Securities or other
voting securities of Mission issued to or acquired by Stockholder.

6



--------------------------------------------------------------------------------



 



     8. Stop Transfer. Mission shall not register the transfer of any
certificate representing any Covered Securities during the Term hereof, unless
such transfer is made to Petrohawk or otherwise in compliance with this
Agreement.

     9. Stockholder Capacity. No person executing this Agreement (or an
affiliate thereof) who is or becomes during the Term a director of Mission makes
any agreement or understanding herein in his capacity as such director.
Stockholder signs solely in its capacity as the record and beneficial owner of,
or the trustee of a trust whose beneficiaries are the beneficial owners of,
Stockholder’s Covered Securities.

     10. Further Assurances. Stockholder shall, upon request of Petrohawk,
execute and deliver any additional documents and take such further actions as
may reasonably be deemed by Petrohawk to be necessary or desirable to carry out
the provisions hereof.

     11. Termination. This Agreement, and all rights and obligations of the
parties hereunder, shall commence upon the execution of the Merger Agreement as
contemplated above and terminate upon (and shall only be effective from the date
hereof until) the first to occur of (i) the Effective Time, (ii) the date upon
which the Merger Agreement is terminated in accordance with its terms, (iii) the
mutual consent of Petrohawk and Stockholder (iv) material breach of any
representation, warranty or covenant hereunder, (v) the date of any amendment,
waiver or modification to the Merger Agreement in a manner that reduces the
Merger Consideration or otherwise materially adversely affects the Stockholder,
or (vi) December 31, 2005 (such period from the date hereof until such
termination is referred to herein as the “Term”); provided, however, that
(x) Section 12 shall survive any termination of this Agreement and
(y) termination of this Agreement pursuant to clause (iv) above shall not
relieve any party hereto from liability for any willful and knowing breach
hereof prior to such termination.

     12. Payment for Shares. Petrohawk hereby covenants and agrees with the
Stockholder that it shall take all actions reasonably necessary to ensure that
immediately following the Effective Time, Stockholder shall receive, if
applicable, the Per Share Cash Consideration which the Stockholder is entitled
to receive pursuant to the terms of the Merger Agreement in immediately
available funds. The remainder of the Merger Consideration that the Stockholder
would be entitled to receive under the Merger Agreement would be distributed
following the Effective Time in the manner set forth in the Merger Agreement.

     13. Miscellaneous.

     (a) All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be deemed given if delivered
personally or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice): (i) if to Petrohawk or Mission, to the
appropriate address set forth in Section 8.4 of the Merger Agreement; and
(ii) if to Stockholder, to the appropriate address set forth on Schedule A.

     (b) Each party to this Agreement (“Party”) submits to the jurisdiction of
any state or federal court sitting in the State of Delaware in any dispute or
action arising out of or relating to this Agreement and agrees that all claims
in respect of such dispute or action may be heard and

7



--------------------------------------------------------------------------------



 



determined in any such court. Each Party also agrees not to bring any dispute or
action arising out of or relating to this Agreement in any other court. Each
Party agrees that a final judgment in any dispute or action so brought will be
conclusive and may be enforced by action on the judgment or in any other manner
provided at law (common, statutory or other) or in equity. Each Party waives any
defense of inconvenient forum to the maintenance of any dispute or action so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto.

     (c) Each Party appoints CSC Corporation, Wilmington, Delaware, their agent
to receive on their behalf service of copies of the summons and complaint and
any other process that might be served in an dispute or action (the “Process
Agent”). Any Party may make service on any other Party by sending or delivering
a copy of the process (i) to the Party to be served at the address and in the
manner provided for the giving of notices in Section 12(a) or (ii) to the Party
to be served in care of the Process Agent at the address and in the manner
provided for the giving of notices in Section 12(a).

     (d) The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

     (e) This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
as to Stockholder when one or more counterparts have been signed by each of
Petrohawk, Mission and Stockholder and delivered to Petrohawk, Mission and
Stockholder.

     (f) This Agreement (including the documents and instruments referred to
herein) constitutes the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and this Agreement is not intended to confer upon any
other person (other than Petrohawk) any rights or remedies hereunder.

     (g) This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

     (h) Neither this Agreement nor any of the rights, interests or obligations
under this Agreement shall be assigned, in whole or in part, by operation of law
or otherwise, by any of the parties without the prior written consent of the
other parties,. Any assignment in violation of the foregoing shall be void.

     (i) As between Stockholder and Petrohawk, each of such Parties agrees that
irreparable damage to the other, non-breaching party would occur and that such
non-breaching party would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the non-breaching party shall be entitled to an injunction or injunctions to
prevent breaches by the other party of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which it may be entitled at law or in equity.

8



--------------------------------------------------------------------------------



 



     (j) If any term, provision, covenant or restriction herein, or the
application thereof to any circumstance, shall, to any extent, be held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions herein and the
application thereof to any other circumstances shall remain in full force and
effect, shall not in any way be affected, impaired or invalidated, and shall be
enforced to the fullest extent permitted by law.

     (k) No amendment, modification or waiver in respect of this Agreement shall
be effective against any Party unless it shall be in writing and signed by such
Party.

[SIGNATURE PAGE FOLLOWS]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Petrohawk, Mission, and the Stockholder have caused
this Agreement to be duly executed and delivered as of the date first written
above.

              Petrohawk Energy Corporation
 
       

  By:   /s/ Floyd C. Wilson

  Name:   Floyd C. Wilson

  Title:   Chairman, President and Chief Executive Officer
 
       
 
            Mission Resources Corporation
 
       

  By:   /s/ Robert L. Cavnar

  Name:   Robert L. Cavnar

  Title:   Chairman, President and Chief Executive Officer
 
       
 
            STOCKHOLDER:
 
            Harbert Distressed Investment Master Fund, Ltd.
 
            By: HMC Distressed Investment Offshore Manager, LLC, as its manager
 
       

  By:   /s/ Philip A. Falcone

  Name:   Philip A. Falcone

  Title:   Vice President

 



--------------------------------------------------------------------------------



 



SCHEDULE A

                  NAME AND ADDRESS   NUMBER     NUMBER       OF SHARES     OF
OPTIONS,             WARRANTS, ETC.  
Harbert Distressed
    7,014,905          
Investment Master Fund, Ltd.
               
c/o HMC Distressed Investment Offshore Manager, LLC
               
555 Madison Avenue, 16th Fl
               
New York, NY 10022
               

 